i          i       i                                                             i      i     i




                                MEMORANDUM OPINION

                                        No. 04-08-00621-CR

                                       Fernando MEDEROS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                         From the 290th District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-5628
                            Honorable Sharon MacRae, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal from the trial court’s order denying his motion for

judgment nunc pro tunc. This court does not have jurisdiction to consider an appeal from an order

denying a motion for judgment nunc pro tunc. See Everett v. State, 82 S.W.3d 735, 735 (Tex.

App.—Waco 2002, no pet.); see also Vineyard v. State, No. 04-07-00575-CR, 2007 WL 2935836

at *1 (Tex. App.—San Antonio Oct. 10, 2007, no pet.) (not designated for publication). Therefore,
                                                                                 04-08-00621-CR

on October 1, 2008, this court ordered appellant to show cause why this appeal should not be

dismissed for want of jurisdiction. On October 16, 2008, appellant’s appointed counsel on appeal

filed a response agreeing that this court had no choice but to dismiss the appeal. We therefore

dismiss the appeal for lack of jurisdiction.



                                           PER CURIAM




DO NOT PUBLISH




                                               -2-